Citation Nr: 1032202	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  04-39 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia
 
 
THE ISSUES
 
1.  Entitlement to service connection for a lumbar disorder.
 
2.  Entitlement to service connection for degenerative joint 
disease of the knees.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
J. Henriquez, Counsel
  
INTRODUCTION
 
The Veteran had active duty from December 1966 to November 1968.  
He was also a member of the Army National Guard from November 
1968 to July 2000.  
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Department 
of Veterans (VA) Regional Office (RO) in Jackson, Mississippi.  
The claims were certified for appeal by the Atlanta, Georgia, RO.
 
In November 2008, the Veteran testified at a travel Board 
hearing.
 
In January 2009, the Board remanded the case for further 
evidentiary development.
 
 
FINDINGS OF FACT
 
1.  The preponderance of the evidence is against finding that a 
lumbar disorder was incurred or aggravated during service, and 
compensably disabling lumbar arthritis was not demonstrated 
within one year of the Veteran's separation from active duty.
 
2.  The preponderance of the evidence is against finding that 
degenerative arthritis if the knees was incurred or aggravated 
during service, and compensably disabling degenerative arthritis 
of the knees was not demonstrated within one year of the 
Veteran's separation from active duty. 
  
 
CONCLUSIONS OF LAW
 
1.  A lumbar disorder was not incurred or aggravated in service, 
and lumbar arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).
2.  Degenerative arthritis of the knees was not incurred or 
aggravated in service, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A  have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA notified 
the Veteran in March 2003 of the information and evidence needed 
to substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain.  The RO provided notice of how 
disability ratings and effective dates are determined in March 
2006.  While the appellant did not receive full notice prior to 
the initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.  The claims were most recently 
readjudicated in April 2010.
 
VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  There is no 
evidence that additional records have yet to be requested, or 
that additional examinations are in order.
 
Analysis
 
Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).
 
Certain chronic diseases, including arthritis, may be presumed to 
have been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.
 
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) 
(2009).  ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state. 38 
U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 
C.F.R. § 3.6(c)(3) (2007).  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Still, 
service connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from an injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.
 
The Veteran reports a history of ongoing lower back and bilateral 
knee pain that began in service.  He presents multiple arguments 
concerning the etiology of these disorders.  He argues that he 
developed lumbosacral disability in April 1998 when he was 
unloading weapons.  He also argues that he developed his back 
disability from sit-ups and exercise in April 1998.  He finally 
argues that his bilateral knee and back disabilities were pre-
existing conditions that were aggravated by physical training.
 
The Veteran's service treatment records during his period of 
active service are negative for any complaints of or treatment of 
a low back disorder.  
 
National Guard treatment records show that in December 1994, the 
Veteran was noted to be a postman who had bilateral knee 
osteoarthritis documented by his private orthopedist.  The pain 
bothered him while running only, but he could still easily walk.  

In July 1998, the Veteran was seen with complaints of low back 
pain.  He reported that the pain began in April 1998.  He denied 
a history of a lower back injury but indicated that his pain 
began after doing sit-ups.  He was diagnosed with a lumbosacral 
strain and chronic back pain with a questionable etiology.  

Subsequent to July 1998, the Veteran continued to report ongoing 
back and bilateral knee pain on several occasions.  He had 
difficulty completing his Army physical fitness test.  The 
diagnoses included herniated nucleus pulposus and spinal stenosis 
of the lumbar spine.  
 
An April 2003 statement was received from R. A. Nelson, M.D.  Dr. 
Nelson reported knowing the Veteran since 1992, and that in 1994 
he treated the appellant for right knee pain and swelling while 
training in the reserves.  X-rays taken at that time revealed 
arthritic changes and the Veteran was excused from participating 
in the two mile run component of the fitness examination.  Dr. 
Nelson further stated that shortly after the incident involving 
the right knee in 1994, the Veteran began complaining of spinal 
problems.  Diagnostic testing of the spine revealed multiple 
level disc herniation and arthritic changes to the spine.  The 
Veteran underwent back surgery in 2000.  Dr. Nelson believed that 
the strenuous physical activities of reserve training contributed 
to the Veteran's knee and back ailments.

Medical reports dated from December 1992 to July 2003 were 
received from Dr. Nelson showing treatment for back and knee 
disabilities.  Specifically, an August 1998 treatment record 
shows that the Veteran complained of lower back pain and numbness 
in the right leg which started in April 1998 while exercising.  
In August 2000, the Veteran underwent a fusion of L3-L4, L4-L5 
and L5-S1 together with a decompression for spinal stenosis.   
 
In an April 2000 memorandum from Georgia Army National Guard it 
was noted that the Veteran's medical condition precluded the 
performance of such duties as climbing into the back of a deuce 
and a half, lifting equipment, etc.  It was reported that each 
year, the Veteran tried to perform these duties at annual 
training but he usually injured himself in some capacity.

Statements were received from the Veteran's former platoon 
sergeant, first sergeant and medical noncommissioned officer in 
September 2004.  They reported that the Veteran injured himself 
during annual training.  Specifically, they stated that while 
unloading weapons racks with another Guard member the other 
member lost his grip.  This in turn caused a weapons rack to 
shift resulting in the Veteran injuring his back.  It was 
reported that the Veteran was taken to a medical clinic where he 
was treated for his back pain and found not fit for duty.  The 
Veteran was discharged with an honorable discharge in July 2000.
 
A September 2004 line of duty determination states that on April 
30, 1998, the Veteran was unloading weapons racks from the arms 
room when he lost his grip causing the weight of the weapons 
racks to shift.  He then lost his balance and injured his back.  
The determination is unsigned by a commanding officer.  
 
In an October 2004 letter, Dr. Nelson emphasized that the Veteran 
did not complain of lower back pain until his office visit in 
August 1998.  Dr. Nelson reported that during that visit the 
Veteran stated that his lower back and right leg began hurting in 
April 1998 while on duty with the National Guard.     
 
In an October 2003 VA treatment report, the Veteran provided a 
history of back injury in 1994 and that since that time he has 
had back problems on and off.  
 
The Veteran testified at a November 2008 Board hearing that he 
injured his knees during his period of active service but that he 
did not seek medical attention at that time.  He also stated that 
his knees started bothering him in 1994 during Guard duty.  With 
regard to his back, he testified that he sustained an injury in 
April 1998 while unloading some rifle racks.  He stated that he 
went to sick call after the injury and that he was placed on 
limited duty.   
 
In January 2009, the Board remanded the appeal in so that the 
Veteran could be afforded a VA examination.
 
The Veteran was seen for a VA examination in October 2009.  The 
examiner reported reviewing the claims folder.  The Veteran 
reported that following discharge from active duty service, he 
worked for a company making ceiling tiles.  During 1968 to 1983, 
he performed various jobs in the warehouse and also drove a 
forklift.  In 1983, he got a job with the U. S. Postal Service.  
He still worked for the Postal Service at a desk job which he 
secured due to a back disorder
 
The Veteran reported that his back pain started in the 1996 to 
1998 time period.  He was not sure as to when exactly it 
started.  He stated that during this time, while in the National 
Guard, he was delivering weapons and a fellow soldier dropped 
part of the weight and he felt a jolt in his back.  He indicated 
that he did not seek medical attention at that time but the 
appellant stated that this event caused his back pain to became 
worse.  The diagnoses were lumbar degenerative disc disease, 
spinal stenosis, and right and left knee degenerative joint 
disease.
 
The examiner noted that there is no question that the Veteran had 
a serious back disability.   The examiner reported, however, that 
there is no evidence of a back injury in the mid 1990s as claimed 
by the Veteran.  The examiner pointed to the Veteran's work for a 
number of years at a tile factory and for the postal service.  
The doctor stated that spinal stenosis is not a disorder that is 
related to trauma, and there was no evidence of any specific 
injury to the bone or disk.  He reported that the Veteran had 
generalized degenerative joint disease in the distal part of the 
spine and spinal stenosis.  He opined that these were not 
disorders necessarily associated with any injury.  The examiner 
concluded that it was less likely that the Veteran's low back 
condition is caused by his military service or increased in 
severity during his service in the National Guard.  The examiner 
noted that the National Guard documents in the 1990s indicate 
that the Veteran had no back problems in the initial part of the 
time that he served.    
 
With regard to the knees, the examiner felt that the appellant's 
pain was related to spinal stenosis and spinal claudication.  
Following an MRI of the knees, the examiner noted minimal 
degenerative joint disease in each knee with minimal disability.  
He concluded that it was less likely as not that the knee 
disorders were caused the Veteran's service career or that any 
knee disorder increased in severity during the appellant's 
National Guard service.
 
The record shows that the Veteran has been diagnosed as having 
lumbar degenerative disc disease, spinal stenosis and right and 
left knee degenerative joint disease.  Thus, the remaining 
question is whether the Veteran's current lumbar and knee 
disabilities are attributable to service.
 
The Board has "the authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the 
"inherent characteristics" of the Veteran's statements are found 
to be inconsistent.  In this regard, during the course of the 
appeal, the Veteran reported that he sustained an injury to his 
back in April 1998.  He submitted lay statements from co-workers 
and a Line of Duty determination attesting to such an injury.  
Treatment records dated in 1998, however, fail to show any 
specific injury to the back.  In fact, in a July 1998 treatment 
report, the Veteran denied a history of any lower back injury or 
disorder.   Statements from the Veteran's co-workers did not give 
a date for the reported back injury, and they did not indicate 
that they personally witnessed the appellant being injured.  
Furthermore, the Line of Duty determination submitted by the 
Veteran was not signed by any superior.  Due to this 
inconsistency and the lack of contemporaneously prepared 
corroborating objective evidence, the Board finds that the 
appellant's statements as to any specific incident during service 
are of limited probative value.
 
It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993).  The probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing the 
data, and the basis for the medical conclusion reached .  As is 
true of any evidence, the credibility and weight to be attached 
to medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).
 
The Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  The Board, however, may not reject medical 
opinions based on its own medical judgment. Obert v. Brown, 5 
Vet. App. 30 (1993).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of limited 
scope, or where the basis for the opinion is not stated.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).
 
Dr. Nelson opined that the stressors from the Veteran's physical 
fitness tests performed while in the National Guard aggravated 
his lumbar spine and bilateral knee disabilities.  Unfortunately, 
he did not explain the basis for his opinion.
 
In contrast, the October 2009 VA examiner concluded that the 
Veteran's lumbar and bilateral knee disabilities were not related 
to his military service. The VA examiner emphasized that there 
was no contemporaneously prepared medical evidence of a back 
injury in the mid-1990s as claimed by the Veteran.  The examiner 
further indicated that the Veteran had generalized degenerative 
joint disease and spinal stenosis which are not disorders 
generally associated with an injury.  Furthermore, the examiner 
suggested that the disorder is attributed to the Veteran's post-
service employment in a tile factory and the postal service.  
With regard to aggravation, the VA examiner concluded that the 
lumbar and bilateral knee disabilities were not increased in 
severity by the National Guard service.  

It was noted that National Guard documents in the 1990s indicated 
that the Veteran did not have any back problems in the initial 
part of the time that he served.  The October 2009 VA examiner 
had access to the Veteran's claims file for review of the 
pertinent medical and other history, and the examiner reported 
reviewing the same.  It is apparent that the VA examiner, in 
coming to his conclusions considered the Veteran's entire medical 
history regarding his lumbar and bilateral knee disorders to 
include private medical opinions.  Dr. Nelson opined that the 
Veteran's lumbar spine and bilateral knee disabilities were 
aggravated by his National Guard service without further 
comment.  Thus, the greater weight of the evidence is against 
finding a nexus between the Veteran's current lumbar spine and 
bilateral knee disorders and service.  
 
There was no competent evidence of compensably disabling 
arthritis of the lumbar spine or either knee within one year 
following separation from active duty.  Hence, service connection 
for arthritis of the lumbar spine or either knee is not 
warranted.  

The appeal is denied.

In reaching this decision the Board considered the lay statements 
submitted by the appellant.  The Board finds, however, that the 
October 2009 VA examiner's opinion addressing the etiology of the 
claimed disorders is of greater probative value since it 
considered the entire history, and found that there was medical 
basis to link any current disorder to service.  Simply put, the 
medical opinion is competent evidence addressing the etiology of 
the disorders, whereas the lay opinions, at best, are 
recollections of what happened in-service.  Given that the doctor 
explained his basis for his conclusions, and found that there was 
no basis for the claimed disorders to be associated with an in-
service injury, the Board assigns the medical opinion greater 
probative value.

As the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).
 
 
ORDER
 
Entitlement to service connection for a lumbar spine disorder is 
denied.
 
Entitlement to service connection for degenerative joint disease 
of the knees is denied.
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


